Mr. Presiding Justice Gary on petition eoe beheabing. This petition is for the purpose of bringing the case before us by a better record and abstract; citing Supreme Lodge K. of H. v. Dolberg, 138 Ill. 508, in which case this court had refused such a petition. The then action of this court was consistent with all its subsequent action upon like premises. Steinfeld v. Taylor, 51 Ill. App. 399, and many cases since., It was also in accord with the practice of the Supreme Court. Boynton v. Champlin, 40 Ill. 63; Haskin v. Haskin, 41 Ill. 197; McPherson v. Nelson, 44 Ill. 124. In this last case the evil consequences of departing from the practice so established are forcibly stated. In Haskin v. Haskin, the counsel agreed that the omission was not mine,' but by the clerk in copying, yet the Supreme Court would not—as is shown in the note to Boynton v. Champlin—reinstate the case. Petition denied.